—Amended order unanimously affirmed without costs. Memorandum: Plaintiff moved to modify the visitation provisions of the parties’ judgment of annulment. *1000On the basis of her accusations that defendant had sexually abused the parties’ daughter, plaintiff sought to deny defendant visitation or restrict him to supervised visitation with the parties’ daughter and son. Supreme Court denied plaintiff’s motion, vacated the order of supervised visitation that had been entered pendente lite, and reinstituted unsupervised visitation pursuant to the terms of the parties’ oral stipulation of settlement, as incorporated but not merged into the judgment of annulment.
The record provides a sound and substantial basis for the court’s findings of fact and credibility, including the findings that “it is highly probable that no abuse occurred,” that plaintiff appeared “bent on finding” that defendant had sexually abused the parties’ daughter, and that plaintiff “continued to make new allegations of sexual abuse up until the conclusion of the hearing, with no apparent basis for those” (see, Matter of Krywanczyk v Krywanczyk, 236 AD2d 746, 747; Matter of Morgan v Santana, 188 AD2d 1047; Matter of Swift v Swift, 162 AD2d 784, 785). The court thus properly restored defendant’s right to unsupervised visitation (see, Matter of Gay M. D. v Gary M. D., 201 AD2d 1024, 1025; Matter of Mary Ann B. v Stephen B., 192 AD2d 962, 963; Matter of Swift v Swift, supra, at 785). (Appeal from Amended Order of Supreme Court, Erie County, O’Donnell, J. — Visitation.) Present — Green, J. P., Hayes, Wisner, Kehoe and Lawton, JJ.